            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADMASSU REGASSA,                                No. 4:14-CV-01122

           Plaintiff,                           (Judge Brann)

     v.

C. BRININGER, et al.,

           Defendants.

                                   ORDER

                               AUGUST 14, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Regassa’s motion for reconsideration (Doc. 202) is DENIED;

    2.    Defendants’ motion for reconsideration (Doc. 223) is GRANTED; and

    3.    Judgment is entered in favor of Defendants with respect to all Bivens

          claims. The sole remaining claim is Regassa’s FTCA assault claim

          related to the alleged July 8, 2013 assault.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
